OFFICE OF THE A’170RNEY GENERAL OF TEXAS
    G-
     .                              AUSTIN




         AOKI. if. J. Lawaon
         seoretary   ot State
         huntIn, Texa8
         Dear Sir:




                     Your letter ot
         opinion or this Deprtment,                                .
                                                           &mated to the
              sbo9e nsmed 0
              ahortor *or0

                                                    fo oopy or that anal&~




                                     of CNr as8ootatlon rhall remain in
                                     of fifty year8 from data beeof, and
                                     , under tNa ehartsr hare all the
                                     p the law8 erirtlng in: or that may
                                oted by the State of Texa8.
                     *This lnstrtnnentHRLBmwar filed with the Seorebarf
              of State, but we hare been furnished with a Oertlfled oopr
              of the amendment, end we am attaohing  it to thin letter.




I   B
~a. vi.3. Lawson, page 2


              qou will note iro;lothe last ameadmant that tNa
       corporationdoes a fraternal benefit insurancebmlness,
       and as such is under the supervisionof the Inauraaoe
       cwullsslon.
                                  ia raisa4 by this altuatlon is
              -The question whahioh
       whether the Slllne of the amandm~nt with tha fnruranoo
       commissionextended the oorporate srlatanoe fifty year8
       frou May 28, 1937, w whsthar It is naourrary  for the
       oorporablonto tlls another exWi%si~n oi existenOeulth
       thie ot~los.
                  Tou     wlli   reoail     that   in   your   opinion     NO?   ,,o-3254,
       you held that the Texas Indspeghnoe                     Life   Inrurknee     Come
                                    &Ki8tOROe under tb,
       oould not renew its OOrpCUTit8                                             prOYi8iOM
       of Artiole 1315 a and b.
              *'Weshould like an oplnl&n ~TW fan as to whether
       the ohwter oi tha aorporatioa    I8 now in good 8ttukdlag
       under the 13uper9i8lon of the Iasux~oa~ Do rtmant 80 that
       no further aman&montano84 be ill& l.nthre otiioe, or
       whether the ohartsr &dmte6 by this ofiioo haa explrml by
       it8 am &@69i8lMI)    Md i&et OMW    illaOOO~UlOO tith th.
       proY~8ton8       ti   Artiole      1315.'
                         YOUXXeq\iOd ,X0 8 ghOt@8%8tiOOWrtiiiOd
            Aoccx~~panylag
g8py of the 4aaendarent
                      dated the tint day or June, 1927, tiled
wlah tha Seoratary or Stat0 on Inno 29, 1927, and with the Do art-
ment oi In~uranoa on the 16th by ot Jana* 2927, and a oertli P od
gthotortatlocopy oi a later aamndaurt, dated the 13th day of
May, 1937, illad In the Departmat oi Inraranoo. A8 to thla
later aaandment we aasume that it h88 boon prrseatsb to four
~Departsenttar flline.

           The 8tatute8 ralatin& t0 amending and Wtadtig
Chartera     Of private
                   GOIFpOra~fOtl8 St&k aa the One here fnYolVed
ore &tloles 1314 and 1315, VeI%On’8 Annotated clril Statutea.
                  Artiole 1311 from the R. C. 8. 1925, fn part,                      readar
                  “Any private   oorporatim             mpnlmd        or   inoorporateb
       for   my    purpose  mentioned    in
                                   thi8 title,  mar WSnd OX @hang*
       lts charter or aob ot lnoorporationby flliag, authentioatob
       In the manner as the orlglnai OhaFter, suoh ammlmmt8 OT
       &ages with the Sooretary of liltate.*
.san. W.   J. Lawson, page 3


               Artlala 1315 of said   8tatutes praridalrt
             Worposations created for the oupport of benmlent,
      eherltable, eduoational or rrrlssloaary
                                            undertakinjis,the
      support of nqp literary or soientiflouuderteking,the
      wsintemnoe of a library) or the pronotion     or palnting,
      mueio or other fins arts, wh&se chartor h&r expired by
      limltstloa,may revive euh ohartor with all the prtri-
      loge8 and i~uaunltfe8am3 rlght8 of property, real and
      psrronal, exorolsei7   en& held by it dt the date of she
      ezpiretlonof its '#i& oherter, by filing, with this
      oonasnt of 8 majority of fte rrteokho,ldem,a now ohartr
      uudcr the prorislons of thin ohapter, roaltlng therein
      8uob original pririleges    and l0timiitie88nU right8 of
      property, and by filing therllnrlth  a oatlfled oopy of
      such ortginal expirea ohart*t.*
                            in a 8t8oomrion ot tho quution
              Before engaging
ralaod,            laflaenoed by Orrrheldtingin o ianionO-3254
           pM8umab~y
oled by you, m oall your attention    to the faot ehat in raid
0pi~i0.awe weme disouasina;8 OOrpOration whose8Ob bu8iae88
and uot up ma nithla the rsqulrexaantrof Hotme Bill 903,
Qrd Leg. (Chap. 8a, Title 78, R.C.S.), oarr          on a stat*
ddr  bu8lnus af. mittually   prctteotlng or lnrrru’
                                                 %i, the live0 or
fta imBbU8 buya8808iSJilOilt8.  Such a oorpontiQa;~wu raqulred
to eo1a~4with thclprOvirbXm 6f tiil8 bill By Setitiioa     14 of
tha law or hats l%a ohuter,       &paaimd under the genmav~llaw,.
repuled m rat&cod.        'i'h18law, nD pointed out in the opii3la0,
oapld not aperats to rapeal      or ruoke an sxlatiag ohartw
pre~lou5ly   granted prior to ltr expiration withwit atiering
lt an opportunity to wmtinue b\ulnasa under the aeu +egul.atory
3Aw. The opinion is not appU,cmblr to the Oer oratloa under
axdduation      here, whioh, by @m plairr.~prQti8 i on8 Ot it8
ahartu,    opratss   under Chapter 8, Titla.78, of the statute8
applloablo to fratarnal benefit *oolcsties.
               32-0hero rmhsr    demBrlaLAed.rrcmth8 rOOOrd8 ill
your off100 thst     shortly after the ariaotmtmt~of Chsp. 113,
Aots &9X3, an act def+kLfng a fmternalbmaflt        8ooiety
(art. 4620 3.C.s.). en afffdattt uaa iFled reocagaiaing     the
applieablllty of that law to the oorporstion;ad w* furthar
au8uamthat under the pr@risioxaeand aamndmento       Of the 191)
aot au thea and presently applioabla to frateraalbaneSit
aooleties the Xasuranoe~Departmes&t     har rooogalmd lte axistenae
and eo oonduoted lte auperrls%oa,duly issuing to the order aa
annual lieenrs     to oofiduot Its bu8fnSCeas a fraternal buttilt
6oolsty.
                Briefly tmoing the history ot chapter 8, Tltle 78,
    appllaableto fraternal benefit a~sooletlona, the flret mot
    passed euthorlxlng their lnsoil;oration 8s suoh and d8tlalng
    fraternal beaefft s~~istlma mm by the 26th Laglelature,Aeta
    1899, Chap. Xl5   This law ,nrovlCedIn Subsestlon6 of See. u
    that srtlolea of incorporationshould Btbte the terreof oar-
    porete exlstenae, not to exoeed fifty yews, and required that
    the charter be,filed with the Sebrnknrp 82 Stata. 14 further
    provide% that suoh oharter may be amendo% et any tlm by f1Xn1~
    with the SeoretaPy or state the derlred amndmente,lyey$ry
    eohnowledged,ee requlrsb In obtalnina   a ohartnr.
    wcmW, this as&Ion provided for the ikoorporatlwsand the
    Imuanse of ohvrtera to fpaternal benefit   soaletles; In
    aeotlon 2 thereof it provided for the oontlnulaEofb~lhesa
    of all aeaoelatlons'eomlngunder its provisions then doirrg
    huslneac but plaaed said a8so6latlons under the rups~rfnlon
    cf the kaalrs~oner~.of&?urarrce in reapeot to tllins annual
    reports and m&e. thr;a0ubJwt to sxcminationand certain regula-
    tlona by the Coemlssiom&'.
                Ths foreSoin&aot was repealed by Aots,ot 1909,
    t%npter 36, First C~lls%~Sersloa,31st Legislature,belhg l
                       QRO and in Scot+ 14 thereat it
    iDoreoovaprehetis~ve                                   lser vd
    80 those corporationathen angaged in the bualnur ai? OS 8hO
    right*, powers and privllegss exeroieed or poarasaed under
    its charter OF artiolea oi amooietion, not inconrl8teatwith
    the eat and offering to'ruah oorporationethe right to reinear-
    porete thereunder. Theas were not required to reineorpooratcr
    eor required in their ohartex to adopt the pr~vislons for
    Qr$eedlg n#r assoolettOi36.r
                 Tke Lcgls$attx~ein 1913, by an sot of the 33rd
    Le6lrlatww, Chagtor lJ.3,repealed the 1909 not,whlohlater
    euieotmeot, with subaeqasnt amen~ent~ to tsrlow 8eatianR,
    constituteour'grosentUha_ater8, Title 78, V.A.C.B,     SeOtlea 13
    thereof, appearing in Temmn*s en Brtlole 4839, atibdanbidly
    bxpreaeetathe eem purpoee and hes the taaine &teat  a8'SW. 1C
    of the E,Otof 1909, In prcvidlng thet  any oooletl aaaagdl at
    the tf.xein trans$tatlngbualneas In the State say eZavQi#O
    aillof the righta, powers and privllsgos theu exe~'slead or
     OSS~S~~ by it w%e~ its charter mot lneoneistentwith the
    1913 sot, lf 1noorporatcsU.




P
Iian.x. J. Lawson, pa8e 5


            It eeome oleu iron ths rorsgoing examinationQf
the law epplioable to fret6rna.l    beneflt sooiefles et dlff~ent
psslads throughout its   history that such corporationsas the
Grand Lodge of the Order of the Sons of Her&m ia the State
of Texas, iae@y orated ior the purpose of a benev’clent eduoa-
tionel or cQgr.i eable undrrtekin~,  prior  to the sot of 1499,
were never lnts&ed by the Legislature nor required to aerge
their rlghte aad priyile(t44granted under Chap, 8, Title 76
of our innureno~ laws.’ .Thelawaaki~       bcdlee epparently reaog-
nlzlbdthat aor~~aticus w!mss purpoeee eye ohulteble or bsneyo-
Le.ntsay aoquite rights end traheeot business without the doing
oi en lneuranoe bueinaes. A glene4 et the purpcee provision4
of the original oharter of the Order nlth rhioh we are ocnaermd
ehcwe the dual purpose, to pap health and death benefits to mam-
bera ahd their beneflolarie4en4 *to ersot and maintain e hum
for old aad needy members of the order end for the erphans of
members of the 0rZer.C
             It will mther     be noted that Ayt. 485   R.C.S.*
(m3.   30 of the 1931jk!bt), exampt8 frokslte ~proylePone oertelu
aooietiee einllar to .@and ox subordinatelodgee of Mesons,
Odd Lfsllowecm Tni~hts oi Fythlae, which do not is6us~insurence
eertlficetea. Furthers&ore,    any suoh oorporaBionnmy forielt
it4 anmel ~permit to do mn 5mlnanoe buelnesa es a fraternal
benefit rooiety upoaehy numbar ai grounda eat out uader Chap. 6,
Title 78, of the lnatxranee laws anb et111 robin ltr corpomte
exlatence under thn proylalons    of its aherter issued by the
Seoretarp of State uader the esarrel law.
            Trusting that  we haye rmde ourselves oleer with
respect to &lstlngulahlngbetween the typa of oorpoPetlon In-
~olycd 1::our opinion ED. O-325b end the one here pr4~4IOM
for oonel6eratlou,we ‘pr+ueed to the real end o~lp queatloQ
with whloh you ara oonoorned,towit, whether the charter *anted
by the Seoretsry of State has expired by ita own terms W QIlSt
be ramrod 1.naooordanoewith the provisicna of AstiC. 1315,
I?.c. s.
           Rrtlole 1315, supra, prmides ior the revival o?
ohmtera of suoh aorporatloneoreeted for the suppcrt of beheyo-
lsnt, oharitable,eduoatlonalor miaeiontarp undertakinga,eto.
Hon.   W. J.   Lewmm,   pegs   6



in our opinion MO. 04,085, approved ehl eddmmsed to you undw
date of Oat. 16, 19&l, we held thet the ohartar of a aorpore-
tion areated under the ae%e purpose aleuse may be revived after
five years fraa the date the charter had expired. Opinion Eo.
&&OOJ, therefore, ia applicable to the corporatfoli under eon-
rideration.
               It is thererore the oplnlon of thla Ds~rt?nent
that e oorporatlon ohartared for the aupport of any benevolent,
eherltable,eduoetlanalor lalssionery     underlieking,and whioh
operstes subject to Chap. 8, Title 78, F..I.C.S,,aLoa l’raternel
benefit’   aooietr, ia not euthorlaed to extend the period of its
oorporate exlatenas by amenUment illed with the Iasuranoe Com-
miaeion. A oompllaaaewith the provllrlo~ of Chap. 8, Title 78,
nil1 not sutfiae as a oomplienoewlth the general lewu for main-
taining its aqrporate exlstenoear e ohmlteble or benevolent
eorpmatlon. The charter of the Wend Lodge of the Cmler of
the Sanu of Herman in the State bi Texas having expired 88 e
benevolent    or ohultable oorporation,It nay be revived in eoeer-
danoe tith the prorisionu of Artlole 1315, Ravlsed Civil Statutea.
                                        Yours vary truly